DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/753831, 13/486980 & 12/573939 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application Nos. 15/144768, 14/594444, 14/158687, 61/753831, 13/486980, 61/493344, 15/573939, 61/102885 fail to provide adequate support for “the at least one positioning element comprises a needle” (claim 21). 
Application Nos. 61/753831, 13/486980 & 12/573939 fail to provide adequate support for “the catheter further comprises a second inline chamber…” (claim 22). 
Accordingly, the claims 21-42 are given the priority date of 7/25/2018, thus making the application examined under AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one positioning element comprises a needle” (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: update the first paragraph with appropriate patent numbers.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 24 is objected to because of the following informalities:  amend “wherein sensor” to -wherein the at least one sensor- in ll. 2.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  amend “RF” to -radiofrequency (RF)- in ll. 2.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  amend “distance the tissue” to -distance from the tissue- in ll. 3.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  amend “controls” to -is configured to control- in ll. 1.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  amend “wherein the dose is limited to” to -wherein the controller is programmed to limit the dose of the vapor to- in ll. 1.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  amend “wherein the dose is limited to” to -wherein the controller is programmed to limit the dose of the vapor to- in ll. 1.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  amend “wherein the does is limited to” to -wherein the controller is programmed to limit the dose of the vapor to- in ll. 1.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  amend “wherein the dose is limited to” to -wherein the controller is programmed to limit the dose of the vapor to- in ll. 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-33 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims cross statutory classes.
Claim 31 recites the limitation “wherein the disorder being treated is a pancreatic condition” which crosses statutory classes since the phrase is a method step of “being treated” in a product claim.
Claim 32 depends from claim 31 and is thus also rejected.
Claim 33 recites the limitation “wherein the disorder being treated is a prostate condition” which crosses statutory classes since the phrase is a method step of “being treated” in a product claim.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 32-33 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 32 recites the limitation “the disorder being treated is a pancreatic condition” which is positively claiming the pancreas with the disorder/condition. 
Claim 32 depends from claim 31 and is thus also rejected.
Claim 33 recites the limitation “wherein the disorder being treated is a prostate condition” which crosses statutory classes since the phrase is a method step of “being treated” in a product claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “the at least one positioning element comprises a needle”; the originally filed disclosure fails to provide support for this limitation.
Claims 22-42 depend from claim 21 and are thus also rejected.
Claim 34 recites the limitation “wherein a diameter of the at least one positioning element is between 0.01 mm and 100 mm”.  The originally filed disclosure discusses a positioning element diameter of this size with respect to a covered wire mesh (“The first positioning element comprises a circular body with a diameter between 0.01 mm and 10cm.”).   Thus, there is no support for a needle positioning element having the claimed diameter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the dose limit" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that previously the claim recites “programmed to limit a dose”, but this fails to provide proper antecedent basis for “the dose limit”.  Suggestion is made to change “the dose limit” to -the limited dose-. 
Claims 22-42 depend from claim 21 and are thus also rejected.
Claim 24 recites the limitation “further comprising….a microprocessor”; however, claim 21, upon which claim 24 depends, recites the limitation “a controller”.  It is unclear if the “microprocessor” is the same or different from the “controller”. For purposes of examination, the “microprocessor” will be interpreted as being the same.
Claim 31 recites the limitation "the disorder" in ll. 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the amount of energy delivered" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the pressure" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the pancreas" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.  Further, claim 21, upon which claim 31 depends, recites the limitation “a tissue”.  It is unclear if the “pancreas” is the “tissue referred to in claim 31.  For purposes of examination, it will be interpreted as being the same. 
Claim 31 recites the limitation “wherein the disorder being treated is a pancreatic condition”.  Since “the disorder being treated is a pancreatic condition” is a method step due to the phrase “being treated”, it is unclear if the claim is a product or method claim since it crosses statutory classes.  For purposes of examination, the claim will be interpreted as -The ablation system of claim 21, wherein the controller is programmed to limit an amount of energy delivered such that a pressure does not exceed 5 atm within a pancreas-. 
Claim 33 recites the limitation “wherein the disorder being treated is a prostate condition”.  Since “the disorder being treated is a prostate condition” is a method step due to the phrase “being treated”, it is unclear if the claim is a product or method claim since it crosses statutory classes.  Further, since claim 33 fails to recite any further structure, either implicitly or explicitly, it is unclear how claim 33 further limits claim 21. 
Claim 36 recites the limitation "the distribution" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “ablative energy”; however, claim 21, upon which claim 36 depends, recites that vapor is delivered “in order to ablate a tissue” but “ablative energy” is never formally recited and thus it is unclear if the “ablative energy” in claim 36 is form the “vapor” recited in claim 21 or another source.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 recites the limitation “wherein the disorder being treated is a prostate condition”.  Since claim 33 fails to recite any further structure, either implicitly or explicitly, claim 33 fails to further limit claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-23, 27-30, 33, 35-36 & 39-43 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hoey et al. (2009/0216220).
The Examiner notes that Hoey et al. disclose various features of embodiments described can be combined ([0033]). 
Concerning claim 21, as illustrated in at least 12-6H & 10-15, Hoey et al. disclose an ablation system (instrument or probe body 102; [0067]) comprising:
a catheter (elongate extension portion 105 can comprise a flexible catheter for introduction through a body lumen to access at tissue target; [0067] ) comprising: 
an elongate catheter body with a lumen, a proximal end, and a distal end (elongated member 205 has a lumen, proximal end and working distal end 210; [0062]); 
a first inline chamber having an elongate body, a lumen, a proximal end, and a distal end, wherein said lumen of said first inline chamber is in fluid communication with said lumen of said elongate catheter body (interior chamber 145 in the proximal handle end 104 of the probe for converting the liquid treatment media 121 from a liquid phase media to a non-liquid vapor phase media 122; [0069]); and 
at least one delivery port at said distal end of said catheter body (at least one outlet 125 communicates with flow channel 124 extending through probe body 102; [0068]), wherein said first inline chamber is configured to receive fluid from a fluid source and convert the fluid to vapor, wherein said catheter body is configured to direct the vapor from the first inline chamber out of the at least one delivery port in order to ablate a tissue (interior chamber 145 in the proximal handle end 104 of the probe for converting the liquid treatment media 121 from a liquid phase media to a non-liquid vapor phase media 122, travels distally to outlet 125 via flow channel 124; [0068-0069]); 
at least one positioning element, wherein said at least one positioning element is configured to direct the vapor from the at least one delivery port to the tissue, wherein the at least one positioning element comprises a needle (needle/needles that deliver ablative energy position outlet(s) 125 within tissue and/or at least one expandable member 183 such as a balloon for positioning the heat applicator surface against targeted tissue; [0078-0079], Figs. 6A-E); and 
a controller programmed to limit a dose of the vapor, wherein the dose limit is a function of time (controller 150 controls energy applied to liquid media via feedback circuitry until tissue has been treated by selecting operating parameters such as vapor temperature, pressure, quantity/selected volume, quality and duration of flow, which equates to a dose limit as a function of time that can be either pre-set or hyperechoic; [0009], [0069], [0072-0073], [0076], [0083], [0087]; Fig. 4B).
Concerning claim 22, Hoey et al. disclose the catheter further comprises a second inline chamber (485) having an elongate body, a lumen, a proximal end, and a distal end and configured to contain the fluid, wherein the lumen of the second inline chamber is in fluid communication with the lumen of the first inline chamber (410) ([0097]; Fig. 15).
Concerning claim 23, Hoey et al. disclose a thermally insulated handle (104/452/477) on the catheter body (205) ([0093-0095]; Fig. 11-15).
Concerning claim 27, Hoey et al. disclose a thermally insulating material (insulative layer of wall 188) covering a portion of said catheter body (105) ([0082]; Fig. 7).
Concerning claim 28, , Hoey et al. disclose the first inline chamber (401) comprises a plurality of channels (455) that provide a contact surface area of said first inline chamber (401) with the fluid ([0094]; Fig. 11).
Concerning claim 29, Hoey et al. disclose said plurality of channels comprise any one of metal tubes ([0094]), metal beads, and metal filings.
Concerning claim 30, Hoey et al. disclose the first inline chamber (401) is configured to heat the fluid using RF heating (187 or 485) ([0080], [0097]; Fig. 6K or 15).
Concerning claim 33, Hoey et al. disclose the disorder being treated is a prostate condition ([0067]; Fig. 9A). 
Concerning claim 35, Hoey et al. disclose a sheath (210) configured to constrain the at least one positioning element (needle working end 220) until deployment ([0086]; Fig. 9B)
Concerning claim 36, Hoey et al. disclose the at least one positioning element (183 or needles) controls the distribution of ablative energy (Fig. 6A-E & H).
Concerning claim 39, Hoey et al. disclose the does is limited to a maximum continuous operating time of less than or equal to 5 minutes ([0073]).
Concerning claim 41, Hoey et al. disclose at least a portion of the needle is insulated (188) ([0082]; Fig. 6). 
Concerning claim 42, Hoey et al. disclose the needle is deployed at an angle between 30 and 90 degrees from the catheter (180) (Fig. 6E).
Concerning claim 43, Hoey et al. disclose a pusher (inherent since needles are deflectable and retractable) at the proximal end of the catheter body configured to deploy the needle ([0078]; Fig. 6E). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (2009/0216220), as applied to claim 21, in further view of McClurken et al. (2007/0049920).
Concerning claim 24, Hoey et al. disclose at least one sensor (175) and a controller, wherein information from said sensor is relayed to said microprocessor and the controller is configured to determine a delivery rate of ablative vapor based upon said information ([0014]).  Hoey et al. fail to disclose the controller to be a microprocessor.  However, McClurken et al. disclose an ablation system comprising a controller that is a microprocessor controlling fluid flow rate.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hoey et al. such that the controller is a microprocessor since McClurken et al. teach microprocessor controllers to be standard in the art for flow rate control. ([0169)
Concerning claim 25, Hoey et al. disclose the sensor is a temperature sensor. 
Concerning claim 26, Hoey et al. disclose the sensor is a pressure sensor. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (2009/0216220), as applied to claim 21, in further view of Shadduck (2002/0156470).
Concerning claim 34, Hoey et al. fail to disclose a diameter of the positioning element being between 0.01 mm and 100 mm. However, Shadduck disclose a device (10) to perform ablation that comprises an inflatable positioning element (50) having a maximum diameter 10-30 mm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of Hoey et al. such that the inflatable positioning element has a diameter between 0.01 mm and 100 mm in order to provide the benefit of fixing the working end of the treatment device in position as taught by Shadduck ‘470 ([0064], [0079]; Fig. 1) and as Applicant appears to have placed no criticality on the claimed range (there is no specific reference to the claimed diameter range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (2009/0216220), as applied to claim 21.
Concerning claim 37, Hoey et al. fail to disclose the dose is limited to achieve a target temperature in less than 1 minute and maintain the target temperature for up to 10 minutes. It appears that the device of Hoey et al. would operate equally well with the claimed target temperature achievement in less than 1 minute and maintaining the target temperature for up to 10 minutes since the target temperature treats the tissue as desired. Further, Applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the temperature may be achieved and then maintained be within the claimed ranges.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoey et al. such that the controller is programmed to limit the dose to achieve a target temperature in less than 1 minute and maintain the target temperature for up to 10 minutes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hoey et al.. 
Concerning claim 38, Hoey et al. fail to disclose the dose is limited to maintain a tissue temperature between 45°C and 100°C for a time period lasting longer than 1 sec. It appears that the device of Hoey et al. would operate equally well with the claimed tissue temperature maintained between 45°C and 100°C for a time period lasting longer than 1 sec. Further, Applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the tissue temperature may be maintained for a time period within the claimed ranges.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoey et al. such that the controller is programmed to maintain a tissue temperature between 45°C and 100°C for a time period lasting longer than 1 sec because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hoey et al.. 
Concerning claim 40, Hoey fail to specifically disclose the dose is limited to a time period ranging from 2 to 90 seconds.  However, Hoey discuss the controller applying the selected level energy for intervals ranging from 0.1 second to 10 minutes; 0.5 seconds to 5 minutes, and 1 second to 60 seconds ([0073]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time period of Hoey et al. from between 0.1 second to 10 minutes/0.5 seconds to 5 minutes/1 second to 60 seconds to between 2 and 90 seconds as Applicant appears to have placed no criticality on the claimed range (there is no specific reference to the claimed range of between 2 and 90 seconds) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (2009/0216220), as applied to claim 21, in further view of Munrow et al. (2009/0099544).
Concerning claim 44, Hoey et al. fail to disclose the needle comprises an echotip or sonolucent tip.  However, Munrow et al. disclose a medical system comprising a deployed echogenic needle.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hoey et al. such that the needle comprises an echotip or sonolucent tip in order to provide the benefit of visualizing the needle under imaging as taught by Munrow et al. (Abstract; [0007], [0031]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30, 36 & 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,700,365 in view of Hoey et al. (2009/0216220). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an ablation system comprising a catheter comprising a catheter body, an inline chamber, a delivery port for directing vapor to ablate tissue, at least one positioning element and a controller programmed to limit a dose of the vapor.  U.S. Patent No. 9,700,365 fail to specifically disclose the at least one positioning element comprises a needle and the controller programmed to limit the dose as a function of time.  However, Hoey et al. disclose an ablation system comprising a catheter (102/105) having a catheter body (205), a first inline chamber (145), at least one delivery port (125), at least one positioning element (needle and/or balloon) and a controller (150) configured to limit the dose as a function of time.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify U.S. Patent No. 9,700,365 to further comprise a needle and the controller programmed to limit the dose as a function of time in order to provide the benefit of delivering the vapor to within tissue to ablate the tissue and controlling the total energy delivered and needed to treat the tissue as taught by Hoey et al. ([0069], [0072-0073], [0076], [0078-0079], [0083], [0087]; Fig. 6A-E). 
Claims 21-30, 34, 36 & 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,064,697 in view of Hoey et al. (2009/0216220). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an ablation system comprising a catheter comprising a catheter body, an inline chamber, a delivery port for directing vapor to ablate tissue, at least one positioning element and a controller programmed to limit a dose of the vapor.  U.S. Patent No. 10,064,697 fail to specifically disclose the at least one positioning element comprises a needle and the controller programmed to limit the dose as a function of time.  However, Hoey et al. disclose an ablation system comprising a catheter (102/105) having a catheter body (205), a first inline chamber (145), at least one delivery port (125), at least one positioning element (needle and/or balloon) and a controller (150) configured to limit the dose as a function of time.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify U.S. Patent No. 10,064,697 to further comprise a needle and the controller programmed to limit the dose as a function of time in order to provide the benefit of delivering the vapor to within tissue to ablate the tissue and controlling the total energy delivered and needed to treat the tissue as taught by Hoey et al. ([0069], [0072-0073], [0076], [0078-0079], [0083], [0087]; Fig. 6A-E). 
Claims 21-36 & 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,842,548 in view of Hoey et al. (2009/0216220). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an ablation system comprising a catheter comprising a catheter body, a delivery port for directing vapor to ablate tissue, at least one positioning element and a controller programmed to limit a dose of the vapor as a function of time.  U.S. Patent No. 10,842,548 fail to specifically disclose a first inline chamber and wherein the at least one positioning element comprises a needle.  However, Hoey et al. disclose an ablation system comprising a catheter (102/105) having a catheter body (205), a first inline chamber (145), at least one delivery port (125), at least one positioning element (needle and/or balloon) and a controller (150).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify U.S. Patent No. 10,842,548 to further comprise a first inline chamber and wherein the at least one positioning element comprises a needle in order to provide the benefit of  converting the fluid form the fluid source to a non-liquid vapor phase media and deliver it to outlets in a surface of a needle to deliver the vapor to tissue to ablate the tissue as taught by Hoey et al. ([0068-0069], [0078-0079]; Fig. 6A-E). 
Claims 21-30, 36 & 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,842,549 in view of Hoey et al. (2009/0216220). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an ablation system comprising a catheter comprising a catheter body, an inline chamber, a delivery port for directing vapor to ablate tissue, at least one positioning element and a controller programmed to limit a dose of the vapor as a function of time.  U.S. Patent No. 10,842,549 fail to specifically disclose the at least one positioning element comprises a needle.  However, Hoey et al. disclose an ablation system comprising a catheter (102/105) having a catheter body (205), a first inline chamber (145), at least one delivery port (125), at least one positioning element (needle and/or balloon) and a controller (150).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify U.S. Patent No. 10,842,549 to further comprise a needle in order to provide the benefit of delivering the vapor to within tissue to ablate the tissue as taught by Hoey et al. ([0078-0079]; Fig. 6A-E). 
Claims 21-30, 36 & 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 10,842,557 in view of Hoey et al. (2009/0216220). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an ablation system comprising a catheter comprising a catheter body, an inline chamber, a delivery port for directing vapor to ablate tissue, at least one positioning element and a controller programmed to limit a dose of the vapor.  U.S. Patent No. 10,842,557 fail to specifically disclose the at least one positioning element comprises a needle and the controller programmed to limit the dose as a function of time.  However, Hoey et al. disclose an ablation system comprising a catheter (102/105) having a catheter body (205), a first inline chamber (145), at least one delivery port (125), at least one positioning element (needle and/or balloon) and a controller (150) configured to limit the dose as a function of time.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify U.S. Patent No. 10,842,557 to further comprise a needle and the controller programmed to limit the dose as a function of time in order to provide the benefit of delivering the vapor to within tissue to ablate the tissue and controlling the total energy delivered and needed to treat the tissue as taught by Hoey et al. ([0069], [0072-0073], [0076], [0078-0079], [0083], [0087]; Fig. 6A-E). 
Claims 21-36 & 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,020,175 in view of Hoey et al. (2009/0216220). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an ablation system comprising a catheter comprising a catheter body, a delivery port for directing vapor to ablate tissue, at least one positioning element and a controller programmed to limit a dose of the vapor as a function of time.  U.S. Patent No. 11,020,175 fail to specifically disclose a first inline chamber and wherein the at least one positioning element comprises a needle.  However, Hoey et al. disclose an ablation system comprising a catheter (102/105) having a catheter body (205), a first inline chamber (145), at least one delivery port (125), at least one positioning element (needle and/or balloon) and a controller (150).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify U.S. Patent No. 11,020,175 to further comprise a first inline chamber and wherein the at least one positioning element comprises a needle in order to provide the benefit of  converting the fluid form the fluid source to a non-liquid vapor phase media and deliver it to outlets in a surface of a needle to deliver the vapor to tissue to ablate the tissue as taught by Hoey et al. ([0068-0069], [0078-0079]; Fig. 6A-E). 


Allowable Subject Matter
Claims 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, fail to disclose “wherein the controller is programmed to limit the amount of energy delivered such that the pressure does not exceed 5 atm within the pancreas”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Barry et al. (2008/0114297) teaches delivering a dose of energy via vapor to treat/ablate tissue.  Barry et al. (2009/0301483) teaches determining an effective vapor dose, amount of energy to be delivered, flow rate, and treatment duration.  Hoey et al. (2010/0298948) teaches delivering a substantially predetermined/controlled amount of energy over a variable time interval. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794